Name: Council Decision 2014/821/CFSP of 4 November 2014 concerning the signing and conclusion of the Agreement between the European Union and Ukraine on the status of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  European construction;  EU institutions and European civil service;  Europe
 Date Published: 2014-11-21

 21.11.2014 EN Official Journal of the European Union L 334/1 COUNCIL DECISION 2014/821/CFSP of 4 November 2014 concerning the signing and conclusion of the Agreement between the European Union and Ukraine on the status of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014, the Council adopted Decision 2014/486/CFSP (1). (2) On the same day, the Council adopted the Decision authorising the opening of negotiations with Ukraine in order to conclude an Agreement between the European Union and Ukraine on the status of the European Union Common Security and Defence Policy (CSDP) mission in Ukraine. (3) An agreement on the status of European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (the Agreement) has been negotiated between the Union and Ukraine. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Ukraine on the status of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 November 2014. For the Council The President S. GOZI (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42).